PER CURIAM.
State Farm Mutual Automobile Insurance Company petitions for certiorari review of an order of the circuit court, acting in its appellate capacity, raising an issue that we recently addressed in GEICO General Ins. Co. v. Florida Emergency Physicians a/a/o Jose Fret, 972 So.2d 966 (Fla. 5th DCA 2007); see also, Southern Group Indem., Inc. v. Humanitary Health Care, Inc., 32 Fla. L. Weekly D1396, 2007 WL 1542019 (Fla. 3d DCA May 30, 2007) (finding that section 627.736(6)(d), Florida Statutes, does not require an insurer to provide its PIP payout log to an insured or the insured’s assignee, presuit). As we did in GEICO General, and for the reasons explained in that opinion, we grant certio-rari and quash the circuit court order. The circuit court should reconsider the matter in light of GEICO General and Southern Group.
Petition GRANTED; circuit court opinion QUASHED.
PLEUS, TORPY and LAWSON, JJ., concur.